       Case 2:20-cv-01305-KJM-DB Document 9 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LANCE K. HENDERSON,                                No. 2:20-cv-1305 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 26, 2020, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
      Case 2:20-cv-01305-KJM-DB Document 9 Filed 01/21/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed August 26, 2020, are adopted in full;
 3             2. This action is dismissed without prejudice to its refiling with a copy of an order from
 4   the Ninth Circuit authorizing petitioner to file a second or successive petition; and
 5          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253.
 7   DATED: January 20, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
